Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s preliminary amendment filed 10/25/2021 has been received and entered.  Claims 12, 23, 37 have been amended, and claims 2, 4-6, 9, 11, 15, 21, 22, 24-26, 28, 31, 33-36, 38-40 and 42-43 have been cancelled.
As noted previously, claim 7 depends on cancelled claim 5 and for the purposes of compact prosecution it will be interpreted to be dependent to claim 1.
Claims 1, 3, 7, 8, 10, 12-14, 16-20, 23, 27, 29-30, 32, 37, 41 are pending.

Election/Restriction
Applicants provide claim groupings for the four inventions which was acknowledged in the interview summary of 10/27/2021.
Applicant’s election without traverse of Group I in the reply filed on 10/25/2021 is acknowledged.  Upon review of the system of Group II, the system performs the same steps as provided in the method, and does not appear to be an undue burden to examine with the elected Group I.  Accordingly, the restriction requirement between Groups I and II is withdrawn.  Additionally, upon initial search and review it appears that for the species election, the method steps can be performed for any number of dyes or loci and is not an undue burden to examine the genus and all the recited species.  Accordingly, the election of species is withdrawn.
s 1, 3, 7, 8, 10, 12-14, 16-20, 23, 27, 29-30, 32, 37, 41 are pending.  Claims 32, 37 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1, 3, 7, 8, 10, 12-14, 16-20, 23, 27, 29-30, drawn to a method of deconvoluting raw electropherogram data and a system to implement the method are currently under examination.

Priority
	This application filed 1/4/2019 is a 371 national stage filing of PCT/US2017/065447 filed 12/8/2017, which claims benefit to US provisional application 62/432512 filed 12/9/2016.

Information Disclosure Statement
The three information disclosure statements (IDS) submitted on 7/5/2019, 7/28/2021 and 8/4/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See for example [0062].  37 CFR 1.98(b) requires a list of all patents, publications, or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "of claim 5", however there is no pending claim 5.  Additionally claims 8 and 10 are dependent on claim 7.  The claims are undefined because there is no clear basis for what they are intended to further limit or define based on being dependent on a cancelled claim.
Amending the claim to be dependent on a pending claim or incorporating limitations such that the claim is not dependent would address the basis of the rejection.
As noted above, for the sake of compact prosecution claim 5 is interpreted to be dependent on claim 1 for purposes of interpretation of the claim limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in 
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claims 1, 3, 7, 8, 10, 12-14, 16-20, 23, 27, 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claims 1, 3, 7, 8, 10, 12-14, 16-20, 23, 27, 29-30, are generally directed to a method of deconvoluting raw electropherogram data and a system to gather and implement the analysis method.  More specifically, the method requires receiving raw electropherogram data which comprises information about the signal intensity and wavelength over time (an in the system is gathered using CE), identifying a first color peak representing a first dye and determining a spectrum, and using the spectrum of the first dye to deconvolute the raw data for into the dyes contribution to produce an electropherogram.  Dependent claims provide for the number of dyes represented in the data, there potential overlap in spectrums (claim 12-14) the nature of the separation/peaks represented in the raw data (claim 16), and possible applications of genetic 
 For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process as a method for processing raw electropherogram data and a system on which the method is stored on a non-transitory medium.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing raw electropherogram data, where the intensity and spectrum is used for each of the potential dyes detected to identify and resolve any overlap of the dyes that may be present in the raw data.  The claims and review of the specification provide that the dyes should be distinguishable such that they have different spectrums, and that the data received represent information such that the contribution of each dye be resolvable based on their respective spectrum.  The judicial exception is a set of instructions for analysis of raw electropherogram data, and appears to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and into Mathematical concepts for the possibility that the raw data is represented in numbers and that resolving the information/data involves mathematical relationships, such as each dye representing a certain % of a given wavelength in a spectrum analyzed.  It is noted that the claims do not require any specific raw electropherogram data complexity or amount, or any particular nature of the dyes that need a complex analysis for resolution. For the system, the dyes are separated using CE and the data is gathered using optical sensors, and subsequently processed and analyzed as raw electropherogram data.

For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining raw electropherogram data.  As such, the claims do not provide for any additional element to consider under step 2B as either integrated or providing an application of the analyzed data.  To the extent that the method can be practiced using a system or with a computer it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, given the generic nature of the raw electropherogram data, it appears that the mental analysis and assessment of intensity and spectrum data does not necessarily require computer technology.


As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 3, 7, 8, 10, 12-14, 16-20, 23, 27, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Burgi et al (US2007/0158193) and Miller et al (US2002/0138205)
Claims 1, 3, 7, 8, 10, 12-14, 16-20, 23, 27, 29-30, provides a method and system where  specifically the method requires producing an electropherogram from raw electropherogram data comprising a sequence of one or more peaks, each peak comprising signal intensity values as a function of wavelength and time or position and each peak corresponding to one or more unique macromolecules, each macromolecule tagged with one of a plurality of different des, wherein each peak has a spectral contribution from one or more of the dyes, the method comprising: receiving the raw electropherogram data; for a first dye from plurality of different dyes, selecting from the raw electropherogram data one or more color peaks that contain signal intensity versus wavelength data for the first dye and substantially no signal intensity for any other dyes of the plurality of different dyes; determining, from the one or more color peaks identified, a color spectrum of the first dye, wherein the color spectrum of the first dye comprises signal intensity values as a function of wavelength for only the first dye; and using the color spectrum of the first 
electropherogram may be collected in a variety of ways...); (b) for a first dye from plurality of different dyes, selecting from the raw electropherogram data one or more color peaks that contain signal intensity versus wavelength data for the first dye and substantially no
signal intensity for any other dyes of the plurality of different dyes (para [004 1], ... molecular tags...may have distinct peaks in electropherogram data because they are labeled with different dyes...para[0127], ...they will have unique fluorescent properties, e.g. spectrally resolvable emission spectra...para[0045], ...As used herein, the term .spectrally resolvable. in reference to a plurality of fluorescent labels means that the fluorescent emission bands of the labels are sufficiently distinct, i.e. sufficient non-overlapping...para[0041], ...A "peak" or a “band” or a "zone" in reference to an electropherogram means a region where signal intensity values are high...(this means that the color peaks of dyes, which is the intensity, is distinct from one another)..."electropherogram” in reference to the separation of analytes, molecular tags and the like means...representation of signal intensity data versus a parameter related to the separation process, such as time...para [0127], ...fluorescence intensity at a given wavelength or band of wavelengths, or the like...)); (c) determining from the one or more color peaks identified in (b), a color spectrum of the first dye, wherein the color spectrum of the first dye comprises signal intensity values as a function of wavelength for only the first dye (para [0127], ...Molecular tags within a plurality are selected so that each has a unique electrophoretic separation characteristics and/or a unique optical property...such as emission spectrum...fluorescence intensity at a given wavelength or band of wavelengths...they will have unique fluorescent properties, that is spectrally resolvable emission spectra, so that all the members of the plurality are distinguishable...para [0041], ... molecular tags...may have distinct peaks in electropherogram data because they are labeled with differentiates...para [0045], ...the term spectrally resolvable in reference to a plurality of fluorescent labels means that the fluorescent emission bands of the labels are sufficiently distinct, i.e. sufficiently non-overlapping...(this means that distinct peaks are formed from different dyes for the respective analytes, which results in the color spectrum also being distinct for each dye/analyte since the peaks are directly related to the fluorescence intensity, which has non-overlapping emission bands); and (d) producing the electropherogram (Abstract, the method comprises performing an electrophoretic separation...and producing an electropherogram) but does not disclose using the color spectrum of the dyes to deconvolve the raw electropherogram data to separate the contributions of each of the dyes to the raw electropherogram data to produce the electropherogram. However, in a similar invention, Miller discloses analysis of DNA using raw data from electrophoresis (Abstract, ...A
method of analyzing DNA fragments separated electrophoretically is presented. The method includes the use of an expert system that interprets raw or preprocessed signal from the separation...) involving the detection of peaks and spectral data wherein intensity is shown
as a function of wavelength and time (para [0026), ...the expert system may be viewed largely as mechanism to detect peaks...para[0027], ..full spectral fluorescence data from an electropherogram, with migration time on one axis, spectral wavelength on another, and
fluorescent intensity indicated by shading...) and also discloses deconvolution of the data to separate the contributions of each of the dyes to the data (para [0029], ...if raw data is supplied without known dye spectra, the dye spectra must be determined from the data in order to perform color separation. Color separation is the decorrelation of the raw fluorescence signal (the peaks) into the components produced by individual dyes...this has also been called...spectral deconvolution...). It would have been obvious to one skilled
in the art to combine these references because both references pertain to DNA sequencing involving electropherograms, data comprising sequences of peaks comprising intensity as a function of time and wavelength, and correlating peaks and their respective color spectra.  
	Further, Burgi and Miller disclose the method of claim 1, but do not explicitly disclose further comprising repeating operations (b)-(c) for at least one more of the other dyes of the plurality of different dyes. However, since Burgi discloses identifying analytes in a sample using the data from electrophoresis (Abstract, ... The present invention is directed methods for identifying one or more analytes in a sample using electrophoresis...The method comprises performing an electrophoretic separation...and producing an electropherogram...and identifying in the second electropherogram peaks that are correlated with the analytes in the sample...) and the dyes correspond to different analytes (para [0041], ... molecular tags (which are the analytes)... may have distinct peaks in electropherogram data because they are labeled with different dyes...) it would have been obvious to one skilled in the art to repeat the operations of (b)-(c) for more of the other dyes in order to properly identify more of the analytes present in the sample.  Providing that more than one dye was present and multiple analytes, one would be motivated to analyze for each perspective dye if there is either overlap in the separation data or overlap in the spectrum data that was received.  There would have been a reasonable expectation of success given the guidance of both Burgi and Miller to analyze electropherogram data for a variety of dyes with different wavelength spectrums which allow differentiation of the signals if overlapping. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631